Citation Nr: 0501602	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  02-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries of both hands and feet (claimed as frostbite).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from January 1947 to 
January 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied a claim for service connection for 
residuals of cold injuries of both hands and feet (claimed as 
frostbite).  The veteran testified at a Board videoconference 
hearing in November 2002.  In February 2003, the Board 
undertook additional development of the evidence in the 
veteran's claim, pursuant to a regulation then in effect, 
38 C.F.R. § 19.9(a) (2) (2002).  However, shortly thereafter, 
the United States Court of Appeals for the Federal Circuit 
invalidated the authorizing regulation.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, in October 2003, the Board 
remanded the claim for additional development.


FINDINGS OF FACT

1.  All of the requisite notices and assistance owed to the 
veteran have been substantially provided, and all of the 
evidence necessary for an equitable disposition of the 
veteran's claim has been obtained.

2.  The veteran first manifested symptoms such as burning, 
aching, tingling, and numbness in his hands and feet many 
years after service, and those symptoms have not been related 
by any competent evidence to his service or to any cold 
exposure during that service.  The residuals of frostbite 
associated with service from January 1947 to January 1967 are 
not shown.






CONCLUSION OF LAW

Claimed residuals of cold injuries of both hands and feet 
(claimed as frostbite) were not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the United States Air 
Force from January 1947 to January 1967.  Service medical 
records have been obtained.  In October 1947, he was treated 
for scrotal dermatophytosis.  He was again treated for 
dermatophytosis in December 1951, this time involving his 
feet.  Throughout the remaining service, medical records in 
connection with periodic medical examinations did not 
indicate any frostbite or problems with his hands or feet.  

An outpatient VA medical record from June 2000 reflects 
ongoing complaints of arthritis in the veteran's joints for 
the past 35 years.  The veteran stated that he had a cold 
injury in his hands and feet in service.  He now complains of 
pain in his hands and feet when they would chill a small 
amount.  

In letters dated in March and June 2001, the veteran 
described the circumstances of his service at Thule Air Force 
Base in Greenland in 1954, with exposure to heavy snow and 
sub-zero temperatures.  He wrote that he had to clear runways 
of snow and ice and that he had to use toilet facilities that 
were outside in the cold.  He also indicated that he did not 
have the types of cold-weather gear that were now available 
and that his hands and feet were affected.  He noted having 
lived in warm climates since separation from service, until 
1995, when he moved to a much colder climate and symptoms 
first surfaced.  He referred to the following ongoing 
symptoms since his separation from service: cold 
sensitization, numbness and burning, fungal infection, 
arthritis or joint stiffness in his hands, deformed nails, 
and sleep disturbance.  He now had to wear extra socks, and 
his hands burned and ached even with gloves.  The veteran 
denied any treatment for the condition until very recently.

The veteran's spouse wrote in March 2001 that she had noticed 
that her husband had been more and more affected by cold 
weather in the past few winters.  She wrote that he 
complained of pain and burning in his extremities after being 
outside.  

According to a private medical record received in March 2002, 
the veteran had a history of frostbite involving his neck and 
hands in 1954.  His current symptoms included cold 
sensitization, arthritis, stiffness, numbness, tingling, and 
burning hands and feet.  The assessment was status post 
frostbite, and the veteran was to be placed on a low dosage 
of a calcium channel blocker.  

The veteran testified before the Board via a videoconference 
hearing held from the Reno RO in November 2002.  He described 
his service and cold exposure in Thule, Greenland on 
Fletcher's Ice Island, where he was a cook.  He also 
described having to put out a fire at a generator shed in 
Greenland; he could not recall if he wore gloves.  He stated 
that he first noticed problems with his hands and feet after 
a recent move; he denied having any problems for many years 
after separation from service.  

On VA examination in August 2003, the veteran reported that 
he had been stationed in the Aleutian Islands for one year 
(1951) during his active service in addition to three months 
in 1954 in Thule, Greenland, where he performed much work 
outdoors on an "ice island" (Fletcher's Ice Island T3).  He 
indicated that he first noticed numbness in his hand and 
feet, followed by tingling and burning, while stationed in 
Greenland.  Eventually, he was stationed in Goose Bay, 
Labrador, where he noticed that his hands and feet were the 
most sensitive due to cold; however, at that time, he was not 
spending as much time outdoors.  After service, he performed 
some construction work in California, at altitudes of about 
1,000 feet.  He had been doing well until five years earlier, 
when he moved to a location in California with an altitude of 
5,000 feet with some snow in winter.  He stated that at 
night, especially when it was cold, his hands and feet were 
affected; he even wore socks in the summer to prevent his 
feet from tingling.  His hands were now sensitive to the 
cold; his hands were "numb and clumsy" when he would come 
in from the cold.  He denied ever having had ulcerations or 
peeling of the skin; however, he had noticed that his feet 
were much whiter than his hands.  

The August 2003 physical examination revealed that he did not 
walk with an antalgic gait.  His hands were sensitive to 
light touch, intact, including the fingertips.  Radial and 
ulnar pulses were present, and capillary refill was rapid at 
his thumbs and tips of his fingers.  He did not notice any 
painful spasm of his hands by holding, for instance, a cold 
glass or a cold can.  His feet showed some mild pes planus 
bilaterally on standing; he could tiptoe and heel walk, and 
his Romberg's was normal.  His pulses were palpable 
bilaterally at the posterior tibial, but the dorsalis pedis 
pulses were difficult to palpate bilaterally, and the 
capillary refill was slowed to five or six seconds.  The hair 
was also thin on his feet from above the ankles out to the 
tips of the toes.  He did not show thickening of the 
toenails.  His skin was pale from the lower tibia out to the 
toes, including the plantar surfaces, especially in the area 
of the metatarsophalangeal joints, but otherwise he was able 
to feel fine touch.  The examiner stated that, absent 
evidence in the claims folder for treatment for frostbite, it 
was difficult to render an opinion whether it was at least as 
likely as not that the veteran's military service contributed 
to his present foot condition.  The examiner noted that the 
veteran had denied peeling skin, gangrene , or the loss of 
the tips of his digits.  The veteran did show decreased 
capillary circulation and capillary involvement in his feet, 
and it was possible that this could have been brought about 
by cold injury.  However, the examiner pointed out that there 
was no evidence of cold injury.  His hands were not involved, 
and he had good strength and sensation.  He denied the 
painful spasm of Raynaud's phenomenon, and he did have some 
decreased circulation to his feet.  

II.  Analysis

A.  Merits

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be rebuttably presumed for 
certain chronic diseases, including arthritis, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In the veteran's case, the service medical and personnel 
records confirm that he served in Thule, Greenland.  However, 
there is nor mention of any frostbite symptoms or of injury 
as a result of exposure to the cold.  In 1951, he was treated 
for dermatophytosis of both feet, but several years earlier 
he was also treated for scrotal dermatophytosis, and there is 
no reference to any cold exposure in connection with the 
fungal infection.  The dermatophytosis was treated, and there 
is no further mention of that condition over many ensuing 
years of active service or at the veteran's retirement from 
service.  The service medical records provide negative 
evidence against this claim.

After service, the veteran has written and testified that he 
first developed burning and aching in his hands and feet, 
along with eventual numbness and tingling, in the mid-to-late 
1990s, many years after service.  His spouse also confirmed 
that he did not manifest any problems with his extremities 
until the past few winters.  The veteran also has stated that 
his current symptoms first surfaced after moving to a colder 
climate in California.

As noted above, the Board notes the lapse of many years 
between the veteran's separation from service and the first 
treatment for the claimed disorder.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

In March 2002, the veteran submitted a treatment note from a 
private doctor, who referred to frostbite injury from 1954 
and who prescribed a low dosage of a calcium channel blocker.  
However, the reference to a 1954 frostbite injury is based 
solely on the veteran's self-reported history, not on an 
objective independent review of medical evidence.  Therefore, 
this evidence is not probative in determining whether the 
veteran suffered a frostbite injury in service.  See Owens v. 
Brown, 7 Vet. App. 429 (1995); Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); cf. Goss 
v. Brown, 9 Vet. App. 109, 113 (1996) (treating nurse's 
statement was enough to well ground a claim where that nurse 
had participated in the treatment of the veteran for symptoms 
of frostbite).

In addition, the veteran's own assertions that his current 
symptoms in his hands and feet are related to the 
circumstances of his service (either throughout all of his 
active service or, more specifically, during his assignments 
in the Aleutian Islands or in Greenland) are not probative.  
As a layperson, the veteran does not possess the necessary 
knowledge of medical principles, and his assertions, standing 
alone, are not probative as to the etiology of his current 
extremity symptoms.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In addition, although he has stated on many occasions that he 
did not have modern cold-weather gear, had to clear runways 
in the snow, was subjected to subzero temperatures, fought a 
generator shed fire in the snow, and had to use outdoor 
toilet facilities while stationed in Greenland, there is no 
mention in any service medical record of any injury from any 
of these conditions or events.  While the veteran's service 
medical records are replete with references to other injuries 
and diseases, they never once mention a cold exposure 
disorder or any symptom that could be ascribed to such 
exposure.

The only truly probative evidence regarding the etiology of 
the veteran's claimed condition comes from a VA examination 
conducted in August 2003, as requested by the Board.  The 
examiner identified several hand and foot problems, such as 
slowed capillary refill.  The examining doctor commented that 
it was possible that the veteran's symptoms could be due to a 
cold injury.  However, the examiner specifically noted that 
there was no history of any such injury whatsoever.  The 
Board must find that, as a whole, this medical opinion 
provides negative evidence against this claim.

In sum, the weight of the credible evidence demonstrates that 
the veteran's current symptoms of his hands and feet were 
first manifested many years after service and are not related 
to his active service or any incident therein.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Veterans Claims Assistance Act of 2000

The Board has also considered whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), was signed into law.  
This enhanced the notification and assistance duties of the 
VA to claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
October 2001, that is, after the date of the VCAA's enactment 
on November 9, 2000.  However, even under Pelegrini, the 
notices regarding the veteran's claim informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  The 
Board also concludes that any defect that may exist with 
regard to the timing of the VCAA notice to the veteran was 
harmless because of the extensive, thorough, and informative 
notices provided to him throughout the adjudication of this 
claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in May 2004; a statement of 
the case in April 2002; and a supplemental statement of the 
case in October 2004.  Additionally, in January 2002, the 
decision review officer (DRO) from the RO held an informal 
conference with the veteran and his representative; the DRO 
informed them what types of evidence might be helpful in the 
veteran's claim.  In March 2002, the DRO also informed the 
veteran and his representative of the reason why a medical 
examination was not warranted at that time.  The 
correspondence and adjudicative documents and measures also 
discussed specific evidence and the particular legal 
requirements applicable to the veteran's claim.  Taken 
together, all of these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim.  He has been informed of 
his and the VA's respective responsibilities for providing 
evidence.  Pertinent identified medical records have been 
obtained.  In addition, the VA has afforded the veteran an 
examination to assess the nature and etiology of his claimed 
disability.  The Board remanded this case to the RO to help 
the veteran prove his claim.  Based on these facts, the Board 
finds that the "duty to assist" has been met. 

The Court has concluded that the VCAA is not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the claimant in substantiating a claim, 
the VCAA does not require further assistance.  Wensch v. 
Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that the VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  




ORDER

Service connection for residuals of cold injuries of both 
hands and feet (claimed as frostbite) is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


